Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 13, 2021

                                             No. 04-21-00336-CV

          In re Greg ABBOTT, in his official capacity as Governor of The State of Texas

                                             Original Proceeding 1

                                                    ORDER

        In accordance with this court’s memorandum opinion of this date, relator’s petition for a
writ of mandamus and emergency motion for temporary relief are DENIED. See TEX. R. APP. P.
52.8(a).

        It is so ORDERED on August 13, 2021.



                                                                       _____________________________
                                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021CI16133, styled City of San Antonio and Bexar County v. Greg Abbott,
in his official capacity as Governor of Texas, pending in the 45th Judicial District Court, Bexar County, Texas, the
Honorable Antonia Arteaga presiding.